Title: Thomas Jefferson to James Madison, 30 December 1817
From: Jefferson, Thomas
To: Madison, James


                    
                        Dear Sir
                        Monticello
Dec. 30. 17.
                    
                    I returned from Bedford a week ago, after an absence of 6. weeks, and found here the Palladio, with your two favors of Nov. 29. & Dec. 1 & with 3. from Dr Cooper, written before he had recieved one from me of Nov. 25. from Poplar Forest.
                    It was agreed, you know, that we should make a report of our proceedings & prospects to the Govr as our patron to be laid before the legislature. being myself chiefly possessed of the materials I have prepared the inclosed draught which I pray you to correct both in style & matter, to do this freely, & make it what it should be and to return it with your corrections by the bearer, who is sent express for this purpose. I think it very material that it should get to the legislature immediately, before they come to any resolutions on the general subject. I think it indispensable that each of us should write a  circular to those gentlemen to whom we respectively sent subscription papers, & request the return either of the originals or copies of the subscriptions. I shall do it immediately myself and request the other gentlemen to do the same. on the last page of the inclosed is a particular statement of our affairs, which is not meant however to accompany the report, the general one it contains being deemed sufficient. I defer writing to Edinburg until we can see what are the dispositions of the legislature, & whether they will adopt us, or help us. if neither, we can only write for a Professor of languages, if either, we may then cut our coat according to our cloth. in the mean time, I think it will be best to appoint Doctr Cooper the Physiological & Law professor as heretofore proposed, but to request him to suspend these functions and exercise those of Languages, until a classical Professor is procured. this would allow him the 1000.D. salary of his proper professorship with the tuition fees of the numerous grammar scholars who will be crouding on us from the start. and this will have prepared a nucleus for his Physiological & Law students to be aggregated to. whereas these last lectures, proposed by themselves, would I fear shew very meagrely and discoragingly at first & for some time. give me your opinion on this question, and as I shall withold writing to Cooper until I recieve it.
                    I have not yet been able to engage our brickwork. the workmen of Lynchburg asked me 15.D. a thousand, which I refused. I wrote to mr Cabell to see what engagements could be obtained in Richmond. that & Lynchburg are our only resources, and I very much fear we shall have to give 13. if not 14.D. it is this advance of price which has raised my estimate of the pavilions & Dormitories to 7000.D. be so good as to detain the bearer till you have time to correct & return the report. ever & affectionately your’s
                    
                        Th: Jefferson
                    
                